Evans, P. J.
To the direction of a verdict rendered on January 13, 1914, a bill of exceptions was sued out, which contained eight pages. In the certificate the trial judge stated: “This bill of exceptions was presented to me on February 2nd, 1914. I was out of the State during the month of February, 1914. I turned over the bill of exceptions to counsel for defendant in error, March 5th, 1914. He stated that the bill of exceptions was not correct; and I requested counsel for defendant in error and plaintiff in error to try to agree upon the bill. It was presented to me again and agreed upon by counsel this May 23rd, 1914, on which day I sign this certificate.” On motion to dismiss the bill of exceptions, on the ground thp,t it is not certified within the time required by law: Eeld, that the motion must prevail. Walker v. Wood, 119 Ga. *725624 (46 S. E. 869); Dykes v. Brock, 128 Ga. 395 (57 S. E. 700); Duke v. Kelly, 136 Ga. 832 (72 S. E. 250).
July 17, 1915.
Equitable petition; from Eulton. Motion to dismiss writ of error. •
Lowndes Calhoun, for plaintiff.
C. T. & L. C. Hopkins, for defendant.

Writ of error dismissed.


All the Justices concur.